 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Lord Baltimore PressandAmalgamatedLithographers ofAmerica,Local 17,Petitioner.Case No. 2O-RC-4568.April26, 1963SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuantto the Board's Decision, Order, and Direction of Electiondated October 3, 1961,1 an election by secret ballot was conducted bythe Regional Director for the Twentieth Region on November 2, 1961,amongthe employees in the appropriate unit.At the conclusion ofthe balloting the partieswerefurnished with a tally of ballots whichshowed that of approximately 22 eligible voters, 21 ballots were cast,of which 9 were for the Petitioner, 11 were for the Intervenor, Print-ing Specialtiesand Paper Products Local UnionsNos. 362 and 382,International Printing Pressmen and Assistants Union, AFL-CIO,and 1 ballot was challenged.Thereafter, the Petitioner filed timelyobjections to conduct affecting the results of the election.The Regional Director conductedan investigationand, on Novem-ber 16, 1961, issued his report on objections, in which he recommendedthat the objections be overruled and that the appropriate certificationbe issued.Thereafter, the Petitioner filed, timely exceptions to theRegional Director's report.The Board has considered the Petitioner's objections, the RegionalDirector's report and recommendations, and the exceptions thereto,and makes the following findings :The Petitioner's objections to the election are based on a letterto the employees, attached hereto, in which the Employer set forth thepossible consequences of choosing the Petitioner as a bargaining rep-resentative.These were: (1) The Employer might be forced out ofthe offset business, thus eliminating the jobs of these employees; (2)the Petitioner's demands would be so unreasonable that the Employerwould have to resist and Petitioner would have to call a strike; (3)the Employer would in no event bargain with Petitioner because itdeemed the unit inappropriate.The Regional Director found this letter within the bounds of per-missible campaigning.We do not agree.We have recently been reexamining the scope of the preelection ma-terialand have set forth the principles which now guide us in casessuch asOak,2 Dal-Tex,'andSewell Manufacturing Company.4Wehave there rejected a narrow legalistic approach and indicated that weshall consider the entire situation of employer and employee and the1Not publishedin NLRB volumes.2 Oak 3fanujacturing Company/,141 NLRB 1323.$ Dal-TexOptical Company, Inc.,137NLRB 761.Sewell Manufacturing Company,138 NLRB 66.142 NLRB No. 40. THE LORD BALTIMORE PRESS329entire context of what has been said.We will not consider words inisolation.We cannot properly assess the effect of campaign materialas our dissenting colleague does hereby plucking out a few statementswhich, in isolation, might be considered innocuous 5To read theletter herein as a whole, as we must, is to realize that its entire thrust,achieved by the careful juxtaposition of foreboding possibilities, isto impress upon the employees the futility of choosing the Petitioner.Whether the Employer's legal position is plausible or not,6 its state-ment does not protect the entire message of which it is an integral partfrom scrutiny to determine the total impact of that message upon thefreedom of choice of the employees.We rejected such a theory inDal-Tex.Nor do we agree that the coercive effects of the threats wefind the Employer to have conveyed could be dissipated by any state-ments of the Petitioner?Therefore, we can only view this kind of statement of legal positionas a threat to use the delaying processes of the law to the fullest extentpossible in order to thwart the policies of the Act we enforce. Suchconduct, combined with the fear of economic loss that must flow fromthe Employer's predictions of its reaction to the Petitioner's unknowndemands must be held to have destroyed the laboratory conditions weseek to maintain and, consequently, to have prevented the employees'free choice.We shall therefore set the election herein aside, anddirect the Regional Director to hold another election.ORDERIT IS HEREBY ORDERED that the election conducted November 2, 1961,be, and it hereby is, set aside.[Text of Direction of Second Election omitted from publication.]MEMBER RODGERS, dissenting :The Employer about a week before the election distributed to itsemployees a letter which,inter alia,made the following observations :(1)The Petitioner was a Union composed mostly of employees inthe commercial printing industry and that it did not have a singlecollective-bargaining contract in the area with a company in the fold-ing box industry; (2) the petitioning Union withdrew from the5 SeeOak ManufacturingCompany, supra,and see alsoArch Beverage Corporation,140NLRB 1385,andDecoratedProducts, Inc.,140 NLRB 1383, where the same principle isapplied in a converse situation."The Board has uniformly granted units such as here sought, and its position was re-cently sustained inN.L R.B. v. Weyerhaeuser Company,276 F 2d 865 (C A 7), cert denied364 U.S. 879 It could be noted in passing that in a case involving another of its plants,the Employerconsented to an election in a unitsimilar to that involved hereSee 131NLRB 710.We do not findour dissenting colleague's attempteddistinctionof this latter case per-suasive, and we note thatthe decision of the court of appeals (C.A. 4, 300 F. 2d 671) ison other grounds.7 SeeOak Manufacturing Company, supra,footnote 4. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO rather than adhere to the no-raid pact and was violatingsuch pact by attempting to sever a group of "lithographic employees"from an established AFL-CIO bargaining unit; (3) since the Peti-tioner's interests were principally in the lithographic printing indus-try, offset jobs would be jeopardized and working conditions wouldbe imposed requiring the Employer, a folding box company, to resistthe unreasonable demands certain to be made; and (4) the Boarderred in the unit determination and that it intended to contest theBoard's finding "by proper legal means, if necessary," that this wouldbe a "time consuming process which might take several years fromthe date of the election," and that it did not "intend to recognize andbargain with the ALA in an inappropriate unit."On the basis of the above letter my colleagues would set aside theelection.I disagree.For the reasons stated below, I find, in agree-ment with the Regional Director, the letter to be a reasonable pre-election statement insufficient to warrant setting the election aside.The Board in a long line of established cases has found preelectionstatements of this type permissible, and I see no compelling reasonfor departing from precedent on the facts of this case.' I regard theletter, the only misconduct alleged, as nothing more than a factualstatement.No contentions have been made that any statements con-tained therein were false or in any way misleading. I am unable tofind shocking or coercive the Employer's frank and forthright state-ments, taking issue with the Board's unit finding, indicating that itintended to contest such determination "by proper legal means, ifnecessary," and pointing out that such procedure could be "time-consuming." I interpret the Employer's announcement simply a bonafide statement of an intention to use the only method permitted by thestatute we administer to obtain court review of the Board's unit de-8 See, e.g,National Furniture Company, Inc,106 NLRB 1300;Esquire,Inc (CoronetInstructional Films Division),107 NLRB 1238;Westinghouse Electric Corporation,110NLRB 332; F.W. Woolworth Company,111 NLRB 766;LaPointe Machine Tool Com-pany,113 NLRB 171.Contrary to my colleagues,I cannot accept the so-called "principles"of theOak, Sewell,andDal-Teacases as governing precedent in the instant case.Here again, as I did in mydissent inOak, Imust express my disapproval of my colleagues'method of evaluatingemployer preelection propaganda.For here again my colleagues have failed to adhere tothe principles which they have set forth as guidelines.Thus they do not appear to haveconsideredthe fact that the letter in question must be evaluated in the context of a 4-weekpreelection campaign.Moreover,there was ample time for the Petitioner to answer andcounteract whatever influence it might have had, and it is likely that the coercive effectsmy colleagues would read into the letter were dissipated by the day of the election.Similarly,to find this single letter by the Employer the basis for overturning the elec-tion is, in my opinion, to ignore"the strictures of the First Amendment"-strictureswhich the majority of theDal-Texdecision asserted"must be considered in all cases."Under all the circumstances,I believe the majority's condemnation of the letter in questionconstitutes an unwarranted infringement upon the Employer's rights of"free speech," andis contrary to guidelines which the courts have recently set forth in regard thereto. See,e g., N.L.R B. v. Threads,Inc,308 F 2d 1 (C A4) ;Union Carbide Corpv.N.L.R B., 310F. 2d 844(CA. 6) ;NLR.B. v. Transport Clearings,Inc.,311 F. 2d 519(C.A. 5).Seealso,WeyerhaeuserCo. v. N.L R.B.,311 F. 2d 19(C A. 7).Cf.Seven-up Bottling Co.,140 NLRB 611;Allen-Morrison SignCo.,138 NLRB73;Decorated Products, Inc.,140NLRB 1383;Arch Beverage Corp.,140 NLRB 1385. THE LORD BALTIMORE PRESS331termination.An employer has the legal right to use that methodand I can see no persuasive reason for not permitting him to informemployees of his intention to use that right.I find the Employer's doubts particularly plausible in the instantproceeding since it is concerned with the severance of a so-called"lithographic unit," a type of unit determination which the Boarditself has generally found troublesome.We have held such units tobe neither "craft" nor "departmental," but have based our determi-nations upon the elusive, and ofttimes controversial criteria of "com-mon interests and duties." s Only recently the full Board has formallyrecognized the inherent problems in unit determinations in this areaand indicated that such unit findings are neither static nor fixed andwill be subject to reconsideration because of the technological advanceswhich are taking place in the industry.loI would, therefore, affirm the Regional Director that the objectionsbe overruled and that the appropriate certification of the Locals ofthe International Printing Pressmen and Assistants Union, AFI.CIO, issue.MEMBERS LEEDOM and BROWN took no part in the consideration of theabove Supplemental Decision, Order, and Direction of SecondElection.5 See,e g, Shumate,Incorporated,131 NLRB 98,footnote 6.10 SeeAllen,Lane & Scott,et al, 137 NLRB 223N L.R.B. v Weyerhaeuser Company,etc.,276 F. 2d 865 (C A. 7),which my colleagues rely upon clearly does not stand for theproposition that an employer may not question unit determinations by the Board involvinglithographic press employees.That the court sustained the Board's findings of a litho-graphic craft unit as appropriate in that case is true, but it did so upon the "record" be-fore it and"the factual setting of respondent'smanufacturing operations."Moreover,the court specifically noted that a separate unit for lithographic employees is not always"proper,"and such determinations are dependent upon the facts of the production processinvolvedAs forLard Baltimore Press, Inc.,131 NLRB 710, in which this Employer stipulated toa "lithographic unit," I not only deem it not irrelevant,but most relevant In that case:(1) there was no history of bargaining with an establishedAFL-CIO unionand conse-quently no issue of craft severance;(2) the departmental unit therein agreed to does notappear to be identical to the unit questioned by the Employer;and (3)not only did theEmployer refuse to bargain with the Amalgamated Lithographers in that case,but thecircuit court refused enforcement of the Board's Order requiring the Employer to bargainand directed that further evidence and arguments with respect to the Objections to theelection be permitted.SeeN.L.R.B. v Lord Baltimore Press, Inc.,300 F. 2d 671(C.A. 4).APPENDIXTHE LORD BALTIMORE PRESSof California2701 Merced Street-San Leandro,CaliforniaOctober 25, 1961Thursday,November 2, 1961,is a most important date for you and the Company.Before you vote, I want to give you a few more facts about the AmalgamatedLithographers.The ALA wantsto control your future and destroy a relationshipwhich has been a benefit to you and your Company.Let's look at the reasons why.The ALA isa small union,composed mainly of employees in the commercialprinting industry.The ALA doesnot have a single contract with a company likeLord Baltimore Press in the Bay Area. Its policies are dictated and controlled bythe interests of its members in the printing industry in large cities such as New York, 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago and Pittsburgh.For example, almost 25% of the ALA's total membershipis located in New York City alone.Furthermore, the ALA isno longer amember of the AFL-CIO. It withdrew fromthat body in 1958 rather than live up to the AFL-CIO constitution and no-raid pact.As a result, the ALA cannot look to the AFL-CIO for support orassistance.Infact, it is in direct conflict with the AFL-CIO unions whose jurisdiction the ALA isattempting to raid when, as in this case, it strays outside the field of commercialprinting.The ALA severed its connection with the AFL-CIO principally in order to con-tinue an attempted raid on another unit at Sutherland Paper Company, a large fold-ing carton manufacturer in Kalamazoo, Michigan.As an employee in the folding carton industry, you should know that the ALAdid not attempt to justify either its raid at Sutherland or its disaffiliation with theAFL-CIO on any alleged interest in the employees of Sutherland as such. To thecontrary,ALA officials publicly stated they were really out to protect the interestsof their members in "established lithographic companies" by attempting to force fold-ing box companies to meet conditions existing in the lithographic printing industry.In other words, what the ALAs seekinghere is to further the interests of its mem-bers in the non-comparable commercial printing industry which would be uneconomicand non-competitive in our industry.In either case, you would be caught in the middle of a pressure move by the ALAfor the benefit of its members in a different industry.If LBP were forced out of offset, your jobs would be eliminated. Similarly, if theALA attempted to impose uneconomic and non-competitive conditions such as a35 hour work week and commercial scale of wages on our offset operations, we wouldhave no choice but to resist. In turn, the ALA would have no choice but to eitheragree or force you out on strike.Furthermore, we believe the ALA is not only trying to use you to achieve objec-tives that have nothing to do with youas anemployee of Lord BaltimorePress, assuch, but is also seeking to represent you in an inappropriate bargaining unit.We feel very strongly that the National Labor Relations Board made a serious legalmistake in ordering an election for a separate bargaining unit for offset employees.We believe the Board's ruling iscontrary to the law, and think you ought to knowthat we have every intention of contesting them by proper legal means, if necessary.The traditional method for testing such findings is to refuse to honor a Board cer-tification thatmight result if the ALA wins an election in an appropriate unit.When the NLRB seeks to enforce a refusal to bargain claim, such cases are referredto a U.S. Court of Appeals which then reviews the validity and legality of theBoard's unit findings.Thisisa time consumingprocess which might take severalyears from the date of the election.For this reason alone, we hope it will not be necessary to invoke this traditionalmethod of protecting the legal interests involved.But we are convinced the Boarderred in this case, and we do not intend to recognize and bargain with the ALA inan inappropriate unit.The best way to not only prevent this situation from occurring, but also preventthe ALA from attempting to use you for its own selfish interests is to vote "NO"when you cast your secret ballot on November 2.Sincerely yours,(S)H.W. Hicks,HUGH W. HICKS,Vice President & General Manager.Square D CompanyandInternational Union of Electrical, Radio&Machine Workers,AFL-CIO,Local 1503,IUE, AFL-CIO.Case No. 21-CA-4.374.April 29, 1963DECISION AND ORDEROn September 13, 1961, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding142 NLRB No. 43.